Citation Nr: 0209886	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-13 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran active service from November 1940 to August 1945.  
He died February [redacted], 1998.  The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.

In March 1998, the appellant filed VA Form 21-530, 
Application for Burial Benefits.  It appears that the RO has 
not adjudicated this claim.  It is therefore referred to the 
RO for appropriate action thereon.


FINDINGS OF FACT

1.  The veteran died February [redacted], 1998.  The Certificate of 
Death names intracranial hemorrhage due to impact trauma as 
the immediate cause of death and arteriosclerotic 
cardiovascular disease as a significant condition 
contributing to death but not related to the immediate cause 
of death.

2.  At the time of his death, the veteran had service 
connection for gunshot wound, left side of the neck, scar, 
which was evaluated as 10 percent disabling and injury, right 
little finger, which was evaluated as noncompensable.

3.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.

4.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service-
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).

2.  The appellant does not meet the eligibility criteria for 
Chapter 35 educational benefits.  38 U.S.C.A. §§ 3500, 3501 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The RO did not explicitly consider whether its development of 
the claims on appeal had complied with the new law.  When the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  The Board finds that no prejudice will result to 
the veteran in this case if his claims are not remanded to 
the RO for explicit review of the requirements of the VCAA.  
Through the actions taken by VA in developing the record, the 
requirements of the VCAA have been met.

The file reflects that VA has notified the veteran and her 
representative through the statement of the case, 
supplemental statements of the case, and letters requesting 
identification of evidence of what evidence was needed to 
substantiate the claims.  Medical documentation pertinent to 
the claims, including all private medical records identified 
by the appellant, has been secured by the RO.  There is no 
known outstanding evidence.  VA has undertaken to obtain all 
evidence and needed opinions, there is, therefore, no 
question as to who is responsible for obtaining what 
evidence.

Two VA medical opinions have been obtained addressing the 
medical questions involved in the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant and her representative had an opportunity to review 
these opinions and submit evidence and argument in response.

The Board concludes that despite lack of explicit 
consideration by the RO of the provisions of the VCAA, the 
appellant has been afforded the notice and assistance 
required under that act.  Further assistance could not aid 
the appellant in substantiating her claim.  Thus, the Board 
will consider the claims on the basis of the record as it 
stands


Service Connection for Cause of Death

i.  Background

The service medical records show that in December 1942, the 
veteran sustained a through and through wound to the neck.  
The projectile penetrated just left of the larynx and exited 
the back of the neck.  Surgical exploration of the wound 
revealed jugular bleeding.  Additional exploration confirmed 
that the external carotid artery had been injured.  The 
veteran's wound healed with some complication leaving keloid 
and cicatrix formation.  On the outside of his neck, scarring 
reportedly caused discomfort at the point where his shirt 
collar touched him.  In February 1943, the veteran underwent 
surgery to remove adherent and offending scar tissue.  In 
July 1943, the veteran was seen with complaints of difficulty 
with swallowing.  Medical examination disclosed that the 
scars of the left side of his neck appeared to tug when the 
veteran swallowed.  The veteran's service separation 
examination noted the existence of a superficial, freely 
movable scar.

After service, in December 1989, the veteran sustained an 
acute inferior wall myocardial infarction.  Cardiac 
catheterization at a VA medical center resulted in findings 
of arteriosclerotic cardiovascular disease, single vessel 
involving the right coronary artery and of presentation of 
impending myocardial infarction/unstable angina in 
association with the right coronary artery disease.

Private medical records dated in December 1997 document the 
discovery of complete occlusion of the veteran's left carotid 
artery.  These records were prepared by the veteran's 
treating physician, R. Okerblom, M.D., and consulting 
physicians.  They indicate that the veteran sustained a 
crescendo transient ischemic attack (TIA) and as a result, 
was placed on the anticoagulant medication Coumadin.  A 
duplex carotid artery examination was performed.  The 
examination disclosed a tortuous but otherwise unremarkable 
right carotid artery system but complete occlusion of the 
origin of the left common carotid artery.  

In commentary accompanying these findings, the radiologist 
observed that this was an "unusual area of occlusion" and 
stated that it was possible that the occlusion was related to 
the neck wound that the veteran had sustained during service.  
Additional consultation in December 1997 confirmed that there 
was no flow to the left common carotid, external carotid, or 
internal carotid blood vessels but blood flow in the right 
carotid system was unimpaired.  A carotid endarterectomy was 
considered but not performed, apparently because of the risks 
posed by such surgery given the veteran's age.  .

Private medical records dated in February 1998 show that the 
veteran was admitted to the emergency department after 
falling ten feet from a ladder and striking his head.  It was 
noted that he had a history of advanced carotid artery 
disease with a 100 percent occlusion on the left, coronary 
artery disease, COPD, hypertension, and a crescendo TIA in 
December 1997, that had resulted in his being placed on 
Coumadin.  A computed tomography scan of the head suggested a 
possible bleed sitting in the posterior horn.  The 
impressions were acute concussion and acute abrasions.  The 
veteran was noted to subsequently loose consciousness and to 
be comatose before dying.

In a March 1998 statement, R. Okerblom, M.D., reported that 
the veteran had been under his care for several years before 
his death.  He reported that the cause of the veteran's 
death, intracranial hemorrhage, was the result of head trauma 
when he was on anticoagulant medication.  He concluded that 
the veteran's anticoagulants were a result of his transient 
ischemic attacks that resulted from a total carotid occlusion 
on the left side of his neck.  He opined, without 
elaboration, that it was most likely that the occlusion 
resulted from an injury sustained in service.  Thus, Dr. 
Okerblom proposed that the death of the veteran was 
indirectly related to his service-connected injury.  

In November 1998 Dr. Okerblom reported that his opinion was 
not based on a review of service medical records, but on the 
history reported by the veteran.  He enclosed treatment 
records, but noted that these contained few references to a 
"bayonet wound" because this was not an issue until close 
to the time of the veteran's death.  The treatment records 
dated from December 1991 to May 1998, show treatment for 
carotid disease, but contain no findings referable to the 
inservice neck injury.

In November 1998, the RO sought a medical opinion from a VA 
physician as to whether there was any causal relationship 
between disability for which the veteran had service 
connection and the cause of his death. 

Later that month, a VA physician reported that the cause of 
the veteran's death was unrelated to service-connected 
disability in this case.  He agreed with Dr. Okerblom that 
the veteran was taking anticoagulants due to TIAs, and that 
the veteran died from trauma incurred while on 
anticoagulants.  However, Dr. Okerblom's statement as to a 
possible relationship between the left carotid occlusion and 
the service connected injury was "pure conjecture" and not 
consistent with the other facts in the case.  Dr. Hamm found 
that it was simply coincidental that the location of the 
veteran's gunshot wound scar and the carotid occlusion were 
both on the left.  

He reasoned that scar tissue is laid down immediately 
proximate to the time of injury, and that it was not 
conceivable that if scar tissue had occluded the carotid 
artery, symptoms would have first manifested half a century 
later.  He also concluded, given the veteran's age and the 
height of the fall, that he would have died regardless of 
whether he was taking anticoagulants. 

In January 2001, the Board requested an opinion from the 
Veterans Health Administration (VHA).  The Director of 
Compensation and Pension of the VA Medical Center (VAMC) in 
West Haven, Connecticut responded in January 2002, after 
having reviewed the veteran's claims file.  The report 
summarizes the relevant medical history as documented in the 
claims file.  In pertinent part, the remainder of the report 
is as follows:

Question 1: Is it at least as likely as 
not that the veteran developed transient 
ischemic attacks and carotid occlusion as 
the result of trauma in service?

No.  Dr. Okerblom stated that the 
intracranial hemorrhage was "the result 
of head trauma when [the veteran] was on 
anticoagulant medication."  Dr. Okerblom 
also stated that [the veteran's] 
"anticoagulants were because of TIA 
stemming from total carotid occlusion on 
the left side of his neck."  
Furthermore, he added, "it is most 
likely that this occlusion occurred from 
an injury he received in the service 
years ago when had wound to that area."  

I completely agree with Dr. Okerblom's 
first two statements.  Where I fully 
disagree with him is with his last 
sentence.  After reviewing the records, 
the[re] is no evidence to indicate that 
[the veteran] had direct injury to the 
left common carotid or internal carotid 
artery, which could have caused some 
compromise of blood flow.  (Injury to the 
external carotid artery should not 
manifest as TIA or stroke.)  I agree with 
Dr. Hamm's statement that Dr. Okerblom's 
assertion is "pure conjecture."  If 
indeed [the veteran] had insufficiency of 
the left internal carotid due to the 
service-related trauma, he would have 
manifested symptoms early on such as 
syncope, pre-syncope, TIA or even stroke.  
The post-injury wound repair and 
remodeling would have taken place within 
months to 2 years.  [The veteran] had 
been relatively healthy until the 1980's.  

At the time (in the 1980's) [the veteran] 
was in his sixties.  His male gender, 
age, hypercholesterolemia and 
hypertension would have placed him in the 
high-risk category for atherosclerotic 
cardiovascular disease.  Indeed he 
manifested with unstable angina and 
myocardial infarction in 1989.  At the 
time, his right coronary artery was 
already significantly occluded.  It is 
more likely than not that his other 
arteries were also atherosclerotic such 
that by 1997 he presented with crescendo 
TIA.  All in all, [the veteran's] 
presentation fits the classic 
atherosclerotic cardiovascular disease 
presentation.

Starting anticoagulation in the setting 
of TIA was proper and indicated.  Another 
option would have been carotid 
endarterectomy.  Looking at his history, 
he had GI bleeding in 1987 due to rectal 
hemorrhoids.  This was a soft relative 
contraindication for anticoagulation.  
There was also a note stating that [the 
veteran] was advised regarding fall 
prevention.  It was unfortunate that he 
fell which subsequently led to 
intracranial bleed and ultimately his 
demise.  It is interesting to note that 
his INR has not at all elevated on 
admission, which argues against over-
coagulation.  It also casts a shadow of 
doubt as to the contribution of 
anticoagulants in [the veteran's] demise.  
That he was on anticoagulant when he fell 
could have been as likely as not a true-
true but unrelated phenomenon. . . .  

It is very unlikely that his TIA and 
carotid occlusion were direct results of 
his neck injury sustained while in the 
service.

Question 2: If the answer to the previous 
question is in the affirmative, is it at 
least as likely as not that 
anticoagulation medication taken for 
transient [ischemic] attacks caused or 
aggravated the intracranial hemorrhage 
the veteran experienced following the 
fall from a ladder in February 1998?

This question is not applicable based on 
my previous comments.

Question 3: Is it as likely as not that 
the service-connected residuals of the 
gunshot wound of the neck otherwise 
caused, or contributed to the cause of, 
the veteran's death?

It is very unlikely that residuals of the 
GSW caused or contributed to [the 
veteran's] demise.

ii.  Analysis

When a veteran dies from a service-connected disability, 
dependency and indemnity compensation shall be payable to his 
or her surviving spouse subject to other applicable statutory 
provisions.  38 U.S.C.A. § 1310. 

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service-connection claims brought by 
the veteran during his lifetime.  See 38 C.F.R. § 20.1106 
(2001).  A claim of entitlement to service connection will be 
granted unless a preponderance of the evidence of record is 
against it.  38 U.S.C.A. § 5107(b) see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  When considering 
whether a condition was a contributory cause of death, "it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c). 

The evidence brought to bear on this question must be such as 
is competent.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
When a proposition is medical in nature, such as medical 
etiology, diagnosis, or causation, then usually only evidence 
founded on medical expertise, as opposed to evidence 
consisting of lay opinion or assertions, will be considered 
competent to address it.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

The question is whether the service connected gunshot wound 
residuals played a role in causing his death.  Competent 
medical evidence is necessary to answer this question.  
Grottveit v. Brown, 5 Vet. App. 90, 93 (1993).  

The competent medical opinion in favor of finding a link 
between the cause of death consists of Dr. Okerblom's 
opinion.  However, no rationale was provided for the opinion.  
Further Dr. Okerblom seems to have misunderstood the nature 
of the original injury.  He reported that it resulted from a 
bayonet wound while the service medical records show that it 
resulted from machine gun fire.  It also appears that Dr. 
Okerblom linked the wound to carotid artery disease only 
after the veteran's death, since his treatment records 
contain no findings referable to the wound.

It could also be argued that there is circumstantial evidence 
in support of finding a link between the inservice wound and 
death.  The service medical records show that the veteran 
reported pulling in the area of his scar, especially on 
swallowing.  The veteran was also hospitalized in May 1958 
and October 1963 with complaints of neck pain and dysphagia.  
On the October 1963 hospitalization the veteran was found to 
have some atrophy of the vocal chord.  However, there were no 
findings of involvement of the carotid artery, and there were 
no reported symptoms of disability of the carotid artery.

His March 1998 opinion is supported by the documented 
comments of the radiologist who identified the total 
occlusion of the left common carotid artery in December 1997.  
The radiologist commented that it was in an "unusual place" 
and suggested that it may be related to the injury to the 
neck and external carotid artery that the veteran sustained 
in service.  However, there is not even a theoretical 
explanation in the commentary of either physician of the 
process by which the carotid occlusion could have developed 
from the residuals of the service-connected trauma to the 
neck and external carotid artery, much less a concrete 
explanation of such supported by references to the particular 
medical history of the veteran, as documented in the claims 
file. 

The evidence against the claim consists of the two VA 
opinions.  These opinions are the products of a review of the 
records.  They also contain detailed reasons for the 
conclusions reached.  

The opinions are supported by the paucity of any evidence of 
an injury or disease involving the carotid artery for decades 
after service.  They are also supported by findings, even 
during the 1958 hospital stay, that the inservice injury was 
relatively asymptomatic.

When, the record of a claim contains medical opinions that 
are in conflict, the Board may prefer one opinion to the 
other(s) on the basis of its assessment of the weight and 
credibility of each.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  The Board may not exercise its own lay judgment 
about medical questions presented by a claim.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Because Dr. Okerblom did not provide reasons for his opinion, 
and based that opinion on an incomplete and inaccurate 
record, the Board finds his opinion to be of less probative 
weight than the opinions of the VA physicians.  The 
radiologist's opinion is speculative and not conclusive.

The VHA physician posited that the occlusion developed as 
part of a larger process of atherosclerotic cardiovascular 
disease that had manifested itself in 1989 as right coronary 
artery disease, with myocardial infarction and unstable 
angina, and more generally in a prior history of 
hypercholesterolemia and hypertension.  The VHA physician 
notes that the injury to the left carotid artery incurred 
during service, because it was to the external rather than 
the common or internal carotid artery, was unlikely to 
produce any restriction of the flow of blood.  

The VHA physician also explains, on the basis of general 
medical principles, how an insufficiency of the left internal 
carotid due to the service-related trauma would have 
manifested itself, and during what period of time.  It is 
stated that manifestations would have occurred within months 
to 2 years of the injury and would have taken the form of 
syncope, pre-syncope, TIA or stroke.  

Thus, the VHA opinion takes the service-connected wound to 
the neck and external carotid artery fully into account by 
describing the probable course of any pathology it might have 
generated.  Because the VHA medical opinion addresses the 
question of cause of death in this case in a way that 
considers fully the relevant medical history, as documented 
in the claims file, and provides both reasons and factual 
bases for its conclusions, it is more probative than, that of 
Dr. Okerblom.

Accordingly, the claim of entitlement to service connection 
for the cause of the veteran's death must be denied. 


ii.  Eligibility for Dependents' Educational Assistance (DEA)
under Chapter 35 of the United States Code

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (5) if a serviceperson, 
is on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.807 (2001).

As noted above, the veteran died from non service-connected 
causes, intracranial hemorrhage due to impact trauma.  Since 
service connection has not been established for the cause of 
the veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  The ground of entitlement represented by the 
existence of a permanent total service-connected disability 
at the time of the veteran's death also is absent.  At the 
time of his death in February 1998, the veteran's service-
connected disabilities, the gunshot wound and scar on the 
left side of the neck and injury to the right little finger, 
were evaluated as 10 percent disabling and noncompensable, 
respectively.  None of the other conditions for eligibility 
of course apply.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

